DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (Previously Presented) A multi-camera collaboration-based image processing method, applied to a video surveillance system, wherein the video surveillance system comprises at least two cameras and an analysis unit, the at least two cameras comprise a first camera and a second camera, and the method comprises: 
separately obtaining, respectively by the first camera and the second camera, a photographed first image and a photographed second image; 
receiving, by the first camera and the second camera, indication information of a target task, wherein the target task is image recognition and the indication information of the target task indicates characteristic information of a to-be-recognized image, a similarity condition and a process to be performed on a target object in the first and second photographed images;
separately generating, respectively by the first camera and the second camera, first execution result information and second execution result information of the target task based on the indication information of the target task, wherein the first execution result information comprises first processing result information related to characteristic information of the target object in the first image, and the second execution result information comprises second processing result information related to characteristic information of the target object in the second image; 
sending, by the first camera and the second camera, the first execution result information and the second execution result information to the analysis unit; and 
determining, by the analysis unit, third execution result information of the target task based on the first execution result information and the second execution result information;
wherein the step of generating, by the first camera, first execution result information of the target task comprises: 
extracting, by the first camera, first characteristic information of the target object from the first image; and 
generating, by the first camera, based on the first characteristic information and the characteristic information of the to-be-recognized image, first similarity information between a to-be-recognized object and the target object in the first image; and 
wherein the step of sending, by the first camera, the first execution result information to the analysis unit, the method further comprises: 
determining, by the first camera, the first similarity information meets the similarity condition.

2. (Original) The method according to claim 1, wherein:
the analysis unit is a third camera different from the first camera and the second camera.

3. (Original) The method according to claim 1, wherein:
the first camera comprises the analysis unit; or
the second camera comprises the analysis unit.

4. (Original) The method according to claim 1, wherein:
the first execution result information is related to object recognition in the first image; and
the second execution result information is related to object recognition in the second image.

5. (Previously Presented) The method according to claim 1, wherein:
the first processing result information is related to similarity between a to-be-recognized object and the target object in the first image;
the second processing result information is related to similarity between the to-be- recognized object and the target object in the second image;
the third execution result information is related to similarity between the to-be- recognized object and the target object.

6. (Previously Presented) The method according to claim 1, wherein the video surveillance system further comprises a task allocation unit, and before the receiving, by the first camera, indication information of the target task, the method further comprises:
determining, by the task allocation unit, the indication information of the target task; and
sending, by the task allocation unit, the indication information of the target task to the first camera.

7. (Previously Presented) The method according to claim 6, wherein after the receiving, by the first camera, indication information of the target task, and before the generating, by the first camera, first execution result information of the target task based on the indication information of the target task, the method further comprises:
determining, by the first camera, whether to accept the target task; and
in response to the first camera accepting the target task, performing, by the first camera, the step of generating first execution result information of the target task based on the indication information of the target task.

8. (Original) The method according to claim 6, wherein after the receiving, by the task allocation unit, the indication information of the target task, and before the sending, by the task allocation unit, the indication information of the target task to the first camera, the method further comprises:
selecting, by the task allocation unit, the first camera from the at least two cameras.

9, (Original) The method according to claim 8, wherein the selecting, by the task allocation unit, the first camera from the at least two cameras comprises:
receiving, by the task allocation unit, resource information sent by the at least two cameras; and
selecting, by the task allocation unit, the first camera from the at least two cameras based on the resource information.

10. (Original) The method according to claim 8, wherein the selecting, by the task allocation unit, the first camera from the at least two cameras comprises:
determining, by the task allocation unit, a type of the target task; and

determining, by the task allocation unit, based on a pre-established correspondence between a task type and a camera, that the target task corresponds to the first camera.

11. (Original) The method according to claim 8, wherein the selecting, by the task allocation unit, the first camera from the at least two cameras comprises:
determining, by the task allocation unit, area information corresponding to the target task; and
selecting, by the task allocation unit, the first camera from the at least two cameras  based on the area information.

12. (Previously Presented) The method according to claim 6, wherein after the obtaining, by the second camera, the second image, and before the determining, by the task allocation unit, the indication information of the target task, the method further comprises:
determining, by the second camera, whether the second image meets a preset condition;
if the second image meets the preset condition, sending, by the second camera, initiation information of the target task to the task allocation unit, wherein the initiation information indicates to the task allocation unit to send the indication information of the target task; and
the determining, by the task allocation unit, the indication information of the target task comprises:
determining, by the task allocation unit, the indication information of the target task based on the initiation information of the target task.

13. (Previously Presented) The method according to claim 12, wherein the determining, by the second camera, whether the second image meets a preset condition comprises:
extracting, by the second camera, second characteristic information of the target object from the second image;
generating, by the second camera, second similarity information, wherein the second similarity information indicates a similarity between a to-be-recognized object and the target object in the second image;
determining, by the second camera, whether the second similarity information meets a similarity condition; and
if the second similarity information meets the similarity condition, determining, by the second camera, that the second image meets the preset condition.

14. (Canceled)

15. (Canceled)

16. (Canceled)

17. (Currently Amended) The method according to claim [[15]] 1, wherein the first processing result information comprises the first similarity information, the second processing result information comprises a second similarity information, and the second similarity information indicates the similarity between the to-be-recognized object and the target object in the second image; and
the determining, by the analysis unit, third execution result information of the target task based on the first execution result information and the second execution result information comprises:
separately determining, by the analysis unit, weights of the first similarity information and the second similarity information; and
generating, by the analysis unit, based on the first similarity information and a weight of the first similarity information, and the second similarity information and a weight of the second similarity information, third similarity information between the target object and the to-be-recognized object.

18. (Previously Presented) The method according to claim 17, wherein after the generating, by the analysis unit, based on the first similarity information and the weight of the first similarity information, and the second similarity information and the weight of the second similarity information, the third similarity information between the target object and the to-be-recognized object, the determining third execution result information of the target task based on the first execution result information and the second execution result information further comprises:
determining, by the analysis unit, whether the third similarity information meets a similarity condition; and
if the third similarity information meets the similarity condition, determining, by the analysis unit, that the to-be-recognized object appears in the video surveillance system.

19. (Previously Presented) A multi-camera collaboration-based video surveillance system, comprising at least two cameras and a processor, wherein the at least two cameras comprise a first camera and a second camera; and
the first camera is configured to: obtain a photographed first image; receive indication information of a target task, wherein the target task is image recognition and the indication information of the target task indicates characteristic information of a to-be-recognized image, a similarity condition and a process to be performed on a target object in the photographed first image; generate first execution result information of the target task based on the indication information of the target task, wherein the first execution result information comprises first processing result information related to characteristic information of the target object in the first image; and send the first execution result information to the processor;
the second camera is configured to: obtain a photographed second image; receive the indication information of the target task, wherein the indication information of the target task further indicates a process to be performed on the target object in the photographed second image; generate second execution result information of the target task based on the indication information of the target task; wherein the second execution result information comprises second processing result information related to characteristic information of the target object in the second image; and send the second execution result information to the processor; and
the processor is configured to determine third execution result information of the target task based on the first execution result information and the second execution result information;
wherein the first camera is further configured to:
extract first characteristic information of the target object from the first image, generate, based on the first characteristic information and the characteristic information of the to-be- recognized image, first similarity information between a to-be-recognized object and the target object in the first image; and
determine whether the first similarity information meets the similarity condition.

20. (Previously Presented) The system according to claim 19, further comprising a third camera, wherein:
the third camera comprises the processor, the third camera is different from the first camera and the second camera.

21. (Previously Presented) The system according to claim 19, wherein:
the first camera comprises the processor; or
the second camera comprises the processor.

22. (Original) The system according to claim 19, wherein:
the first execution result information is related to object recognition in the first image; and
the second execution result information is related to object recognition in the second image.

23. (Previously Presented) The system according to claim 19, wherein:
the first processing result information is related to similarity between a to-be-recognized object and the target object in the first image;
the second processing result information is related to similarity between the to-be- recognized object and the target object in the second image;
the third execution result information is related to similarity between the to-be- recognized object and the target object.

24. (Previously Presented) The system according to claim 19, wherein the processor is configured to receive the indication information of the target task, and send the indication information of the target task to the first camera.

25. (Original) The system according to claim 24, wherein the first camera is configured to:
after receiving the indication information of the target task, and before generating the first execution result information of the target task based on the indication information of the target task, determine whether to accept the target task, and in response to determining to accept the target task, perform the step of generating the first execution result information of the target task based on the indication information of the target task.

26. (Previously Presented) The system according to claim 24, wherein the processor is configured to: after receiving the indication information of the target task, select the first camera from the at least two cameras.

27. (Previously Presented) The system according to claim 26, wherein the processor is configured to:
receive resource information sent by the at least two cameras; and select the first camera from the at least two cameras based on the resource information.

28. (Previously Presented) The system according to claim 26, wherein the processor is further configured to:
determine a type of the target task, and determine, based on a pre-established correspondence between a task type and a camera, that the target task corresponds to the first camera.

29. (Previously Presented) The system according to claim 26, wherein the processor is further configured to:
determine area information corresponding to the target task, and select the first camera from the at least two cameras based on the area information.

30. (Previously Presented) The system according to claim 24, wherein the second camera is configured to:
after obtaining the second image, determine whether the second image meets a preset condition, and if the second image meets the preset condition, send initiation information of the target task to the processor, wherein the initiation information indicates to the processor to send the indication information of the target task; and
the processor is further configured to receive the indication information of the target task based on the initiation information of the target task.

31. (Previously Presented) The system according to claim 30, wherein the second camera is further configured to:
extract second characteristic information of the target object from the second image; generate second similarity information, wherein the second similarity information indicates a similarity between a to-be-recognized object and the target object in the second image;
determine whether the second similarity information meets a similarity condition; and
if the second similarity information meets the similarity condition, determine that the second image meets the preset condition.

32. (Canceled)
33. (Canceled)
34. (Canceled)

35. (Currently Amended) The system according to claim [[33]] 19, wherein the first processing result information comprises the first similarity information, the second processing result information comprises a second similarity information, and the second similarity information indicates the similarity between the to-be-recognized object and the target object in the second image; and
the processor is further configured to:
separately determine weights of the first similarity information and the second similarity information; and generate, based on the first similarity information and a weight of the first similarity information, and the second similarity information and a weight of the second similarity information, third similarity information between the target object and the to-be- recognized object.

36. (Previously Presented) The system according to claim 35, wherein the processor is further configured to: after generating, based on the first similarity information and the weight of the first similarity information, and the second similarity information and the weight of the second similarity information, the third similarity information between the target object and the to-be- recognized object, determine whether the third similarity information meets a similarity condition, and if the third similarity information meets the similarity condition, determine that the to-be-recognized object appears in the video surveillance system.

Allowable Subject Matter
Claims 1-13, 17-31 and 35-36 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482